DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Invention
The Amendment received December 22, 2020 has been entered and carefully considered.  Claims 1-20 are presented & pending in the application.

Examiner notes that the recited claimed invention is comprised of method claims 1-10, and system claims 11-20; the respective method & system claims are substantially identical with each other; therefore, the respective claims are not patentably distinct from each other.  For the above reasons, the examiner will discuss the rejection details of the claims 1-10 and similarly apply to the claims 11-20, respectively.  

    Official Notice
After careful consideration of the recited claimed invention, the examiner notes that the limitations of the dependent claims 2-10 are appeared to be directed to backup criteria/attribute types (e.g., condition or type of backup data); however, such criteria/attribute types are well-known and commonly practiced in the art of data backup system.  In addition, the recovering such information from backed up data (e.g., the limitations of claims 9-10) are also well-known and commonly practiced in the art of 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad et al. (US 2016/0057020 A1) in view of the official notice teachings such as Dreyfus (US 9.990511 B1).
The examiner relies on the entire teachings of the Halmstad reference for this rejection; the examiner kindly asks the applicant to carefully consider the entire teachings of the Halmstad reference to better understand the examiner’s position.
The also relies on the discussions of the official notice for this rejection, since the Halmstad & Dreyfus references are directed to the same field of invention & endeavor.  The applicant should carefully consider the Drefyus reference as well-known backup ground/environmental teachings for the Halmstad reference.
In figures 1-2 & the accompanying description teaches the functionally equivalent or obvious limitations of the recited claimed invention as follows:
Claims 1-20			Halmstad reference teachings
1.    A method of distributed backup on a private network, comprising: 
Features of figure 1 operations/functions of (120-150)
establishing a secure and encrypted private network with one or more profile computing devices; 
Features of figure 1, communications between (120) & (140/150)
Profile computing devices
Features of (140/150)
establishing a whitelist of trusted profiles on a first profile computing device;
Features of figures 1-2; (123) with inventory attributes; [0021] & [0023]; examiner notes that many different attributes/profiles can be selected/used from the inventory attributes listed
selecting two or more profiles from the whitelist that are remote and separate to backup information from the first profile computing device;
Features of figures 1-2; (123) with inventory attributes; [0021] & [0023]; examiner notes that many different 

tracking any updates to the-a network address of the selected profiles for backup;
Features of figures 1-2; updated inventory information (145/155); see also [0036]; in addition, (123) with inventory attributes; [0021] & [0023]; examiner notes that many different attributes/profiles can be selected/used from the inventory attributes listed 
differential information 
Features of [0036] “changed values of inventory attributes”
tracking information that originated from the first profile computing device, on the selected remote profile computing devices; sending differential information for backup that does not exist on the selected profile computing devices to the selected profile computing devices.
Features of figures 1-2; updated inventory information (145/155); see also [0036]; in addition, (123) with inventory attributes; [0021] & [0023]; examiner notes that many different attributes/profiles can be selected/used, openly b the user, from the inventory attributes listed 

2.    The method of claim 1, further comprising: customizing the selected profiles for backup using one or more of the following: manually, based on available bandwidth or storage, or geographic location.
Features of figures 1-2; [0027] “receiving the user input 102” (101-102), the grouping evaluation module 122 may determine, based on the membership data 128 and /or the inventory database 123” with inventory attributes; [0021] & [0023]; examiner notes that many different attributes/profiles can be selected/used from the inventory attributes listed; in addition, (122-128) further provides group criteria/profiles selections

3.    The method of claim 1, further comprising: periodically updating the selected profiles for backup.
Features of figures 1-2; [0036] “updated inventory information may be provided periodically or in response to user input or in response to a request from the MDM server 120”

4.    The method of claim 1, further comprising: customizing the categories of information that is selected for backup.
Features of figures 1-2; [0027] “receiving the user input 102” (101-102), the grouping evaluation module 122 may determine, based on the membership data 128 and /or the inventory database 123” with inventory attributes; [0021] & [0023]; examiner notes that many different attributes/profiles can be selected/used from the inventory attributes listed; in addition, (122-128) further provides group criteria/profiles selections

5.    The method of claim 1, further comprising: selecting whitelists information for backup.
Features of figures 1-2; [0027] “receiving the user input 102” (101-102), the grouping evaluation module 122 may determine, based on the membership data 128 and /or the inventory database 123” with inventory attributes; [0021] & [0023]; examiner notes that many different attributes/profiles can be selected/used from the inventory attributes listed; in addition, (122-128) further provides group criteria/profiles selections

6.    The method of claim 1, further comprising: selecting profiles for backup using out of band factors including paying for storage services another profile computing device.
Features of figures 1-2; [0027] “receiving the user input 102” (101-102), the grouping evaluation module 122 may determine, based on the membership data 128 and /or the inventory database 123” with inventory attributes; [0021] & [0023]; examiner notes that many different attributes/profiles can be selected/used from the inventory attributes listed; in addition, (122-128) further provides group criteria/profiles selections

7.    The method of claim 1, further comprising: customizing the number of profile computing devices selected for backup.
Features of figures 1-2; [0027] “receiving the user input 102” (101-102), the grouping evaluation module 122 may determine, based on the membership data 128 and /or the inventory database 123” with inventory attributes; [0021] & [0023]; examiner notes that many different attributes/profiles can be selected/used from the inventory attributes listed; in addition, (122-128) further provides group criteria/profiles selections

8.    The method of claim 1, further comprising: deleting all the secure objects on all profile computing devices on the private network other than the first profile computing device.
Features of figures 1-2; [0027] “receiving the user input 102” (101-102), the grouping evaluation module 122 may determine, based on the membership data 128 and /or the inventory database 123” with inventory attributes [0021] & removing from a dynamic group, the MDM server 120 updates the group”; examiner notes that many different attributes/profiles can be selected/used from the inventory attributes listed; in addition, (122-128) further provides group criteria/profiles selections

9.    The method of claim 1, further comprising: recovering partial information from one of the selected profile computing devices with backup information.
Obvious/Inherent features any backup system such as the figures 1-2 system and/or the main purpose of the backup system is to be able to recover data/information; this is also common practice in the art
10.    The method of claim 9, further comprising: recovering all information for the first computing devices using one or more of the selected profile computing devices with backup information.
Obvious/Inherent features any backup system such as the figures 1-2 system and/or the main purpose of the backup system is to be able to recover data/information; this is also common practice in the art

Recitations of Claims 11-20 	
The above teachings of the claims 1-10 are similarly applied, due to the similarity between the claims 1-10 and 11-20.

The examiner notes that the main difference between the claimed invention and the teachings of the Halmstad reference is the recited claimed limitations regarding operations with the whitelist of the trust profiles; however, the Halmstad does openly teaches a lot of different types (i.e., extensive lists of attributes or profiles that can be openly selected/chosen) of functionally equivalent inventory attributes/profiles that can be easily selected by the user (101) to provide functionally equivalent limitations of the recited claimed invention including the operations with the whitelist of the trusted profiles.  In addition, the functionally equivalent teachings of the recited claimed invention, as discussed in the official notice, are also well-known and/or commonly practiced in the art, as evidence by the above official notice teachings.  Therefore, it would have been .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181